Citation Nr: 1028973	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-24 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of chronic inflammatory demyelinating polyneuropathy 
(CIDP) of the lower extremities claimed as secondary to 
Department of Veterans Affairs prescribed medication.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).


FINDINGS OF FACT

1. The Veteran's CIPD does not qualify as an additional 
disability caused by VA treatment due to an event not reasonably 
foreseeable.

2.  The competent evidence of record fails to demonstrate that 
the Veteran's CIDP of the lower extremities was the result of 
carelessness, negligence, lack of proper skill, error in judgment 
or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. 
§ 1151 for CIPD of the lower extremities have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. § 3.361 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.326 (2009); 
see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In an August 2005 letter, VA informed the 
Veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information and 
evidence for which the Veteran was responsible.  

An April 2006 letter provided the Veteran with notice of the type 
of evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  This notice was not received prior to the initial 
rating decision.  Despite the inadequate timing of this notice, 
the Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO cured any VCAA notice deficiency by issuing 
corrective notice in April 2006.  The RO readjudicated the case 
in a June 2007 statement of the case (SOC).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) held 
that an SOC or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Id.  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA treatment records, 
lay statements, a VA examination and a Veteran's Health 
Administration (VHA) opinion have been associated with the claims 
file.  The Board notes specifically that a VHA expert medical 
opinion was provided in November 2009 and an addendum was added 
in February 2010.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater 
detail below, the Board finds that the VHA opinions obtained in 
this case are adequate as they are predicated on a review of the 
claims folder and medical records contained therein; fully 
address the questions presented by the Board; and contain 
adequate medical opinions along with reasons and bases for the 
opinions rendered.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).  VA has provided the Veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran's representative contends 
that the case should be remanded to afford the Veteran a muscle 
biopsy to confirm or deny the existence of Plaquenil-related 
myopathy.  After reviewing the VHA opinion and addendum, the 
Board finds that the opinion of record is sufficient for 
determining whether the Veteran's CIDP was the result of VA 
treatment, due to carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of VA 
or due to an event not reasonably foreseeable.  The Board finds 
that an additional remand for a muscle biopsy is not necessary in 
this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(noting that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board is not aware of any 
additional evidence that needs to be obtained prior to appellate 
review.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability of a veteran in the same manner 
as if such additional disability were service- connected.  For 
purposes of this section, a disability is a qualifying additional 
disability if the disability was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  

The provisions of 38 C.F.R. § 3.361(c) and (d) provide:

Claims based on additional disability or death due to hospital 
care, medical or surgical treatment, or examination must meet the 
causation requirements of paragraphs (d)(1) or (d)(2) of this 
section. 38 C.F.R. § 3.361(c)

(1)  To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death. Merely 
showing that a veteran received care, treatment, or examination 
and that the veteran has an additional disability or died does 
not establish cause. Id.

(2)  Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. The provision of training and rehabilitation 
services or CWT program cannot cause the continuance or natural 
progress of a disease or injury for which the services were 
provided.  Id.

(3)  Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused by 
hospital care, medical or surgical treatment, or examination.  
Id.

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d).

(1)  To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and

(i)  VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or

(ii)  VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, VA will 
consider whether the health care providers substantially complied 
with the requirements of 
§ 17.32 of this chapter.  Minor deviations from the requirements 
of § 17.32 of this chapter that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  Consent may be express (i.e., given orally or in 
writing) or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency situations.  Id.

(2) Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of § 17.32 of 
this chapter.  Id.

The Veteran is currently diagnosed with chronic inflammatory 
demyelinating polyneuropathy (CIDP).  The Veteran contends that 
the prescription of Plaquenil by a VA doctor in 1999 was the 
etiologic cause of the CIDP; and that his development of CIDP was 
an unforeseen and uncontemplated consequence of his medical 
treatment at a VA medical facility.  

VA treatment records show that in 1999, the Veteran was treated 
for rheumatoid arthritis at the Heinz VA Medical Center in 
Chicago, Illinois.  In November 1999, the Veteran was started on 
Plaquenil (hydroxychloroquine sulfate).  A December 1999 VA 
hospital discharge summary indicates that the Veteran's new onset 
peripheral neuropathy was believed to be secondary to Plaquenil.  

January 2000 VA treatment reports show that the Veteran had 
progressive numbness in the lower extremities.  The Veteran was 
started on Plaquenil for his rheumatoid arthritis and within a 
few days developed burning pain in the bilateral feet.  He 
reported these symptoms to his primary care physician and was 
advised to continue taking his medications for another four 
weeks; however, VA treatment records also note that the Veteran's 
Plaquenil dose was decreased.  Over a period of four weeks, 
numbness progressed up to the Veteran's knees.  He stopped taking 
Plaquenil and never re-started.  An April 2000 left leg sural 
biopsy revealed demyelinating neuropathy.  

A May 2000 VA hospital discharge summary states that the Veteran 
had developed bilateral foot burning pain which progressed over 
the four-week period he took the medication.  The Veteran also 
reported balance problems because of a lack of sensation.  The 
records show that the Veteran had an EMG and a spinal tap in 
January 2000 which revealed axonal/demyelinating pathology and 
isolated spinal protein elevation consistent with chronic 
inflammatory demyelinating disease.  The Veteran was also noted 
to be vitamin B12 deficient.  The Veteran's hospital course was 
marked by progressive weakness of his lower extremities such that 
on transfer for rehabilitation in January 2000, he was unable to 
walk.  The Veteran was diagnosed with CIDP.

The Veteran was afforded a VA examination in January 2006.  The 
claims file was reviewed.  The Veteran was noted to have acute 
tingling and burning at the bilateral planters which caused gait 
impairment within a few days after starting Plaquenil for 
treatment of rheumatoid arthritis.  The Veteran had been using a 
wheelchair since he lost sensation in the lower extremities in 
February 2000.  A physical examination was completed.  The 
Veteran was diagnosed with CIDP.  The VA examiner stated that the 
claims file was reviewed.  Plaquenil was used to treat the 
Veteran's rheumatoid arthritis.  It was started in November 1999 
at the Hines VA Medical Center in Chicago.  In the same time 
frame he was receiving Plaquenil, the Veteran developed 
significant bilateral lower extremity weakness and sensory 
changes.  His diagnosis for this illness was either CIDP, or 
monoclonal gammopathy of undetermined significance (MUGS) 
associated with polyneuropathy.  The Veteran was given IVIG with 
no response in terms of being able to use his lower extremities 
or change in his sensory findings.  Plaquenil was continued.  The 
VA examiner stated that he did not think that there was any 
medical malpractice or negligence upon the part of the VA 
healthcare system in this case.  The VA examiner noted that the 
company that manufactures Plaquenil had indicated, in the 2005 
PHYSICIANS' DESK REFERENCE (PDR), that possible adverse reactions 
to this drug included skeletal muscle weakness leading to 
progressive weakness of the extremities which may be associated 
with sensory changes and abnormal electrophysiologic studies.  
The examiner also stated that this was not recognized as a 
possible side effect in 1999.  

The Veteran has a current diagnosis of CIDP of the lower 
extremities.  It is clear that the Veteran developed lower 
extremity weakness in the same time frame as the administration 
of Plaquenil for treatment of rheumatoid arthritis at a VA 
facility.  The Veteran was subsequently diagnosed with CIDP.  
However, the evidence was  unclear as to whether CIPD was a 
qualifying "additional disability" within the meaning of 38 
U.S.C.A. § 1151; i.e. if the Veteran had additional disability 
"caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran" and the proximate cause of the 
disability was due to "carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or an event not reasonably 
foreseeable."  See 38 U.S.C.A. § 1151. Therefore, the Board 
requested a VHA medical expert opinion to address the following:
 
1. Whether the medication regimens prescribed by VA personnel in 
1999 for treatment of the Veteran's rheumatoid arthritis was 
appropriate in terms of which drugs were prescribed, the dosages 
prescribed and the length of time they were prescribed;
	
2. Whether the Veteran's development of CIDP or any lower 
extremity neurologic deficit was causally or etiologically 
related to his treatment for rheumatoid arthritis in a VA 
facility, including the use of the medication Plaquenil; 
	
3. Whether the Veteran's current CIDP (or other neurologic 
deficit) was more likely, equally likely, or less likely to have 
been incurred at the time of the taking of Plaquenil in 1999; and
	
4.  If the development of CIDP (or other neurologic deficit) was 
related to any aspect of the VA medical care the Veteran received 
for rheumatoid arthritis, whether the course of treatment the 
Veteran received in VA facilities was in any way careless, 
negligent, lacking in proper skill, or reflective of error in 
judgment or similar instance of fault on the part of VA in 
furnishing the hospital care, medical surgical treatment, or 
examination, and whether the course of treatment the Veteran 
received for rheumatoid arthritis was in any manner related to 
the development of CIDP (or other neurologic deficits), including 
whether the care was untimely or inadequate.
	
A November 2009 VHA medical expert opinion was provided by the 
Chief of Rheumatology at the Bay Pines VA Healthcare System.  The 
examiner noted that the entire claims folder was reviewed.  In 
response to the first question, the VHA physician stated that the 
treatment for the Veteran's rheumatoid arthritis with Plaquenil 
(or hydrocychloroquine) was appropriate as was the dosages.  In 
response to the second and third questions, the VHA physician 
stated that it was less likely that the Veteran's neuropathy was 
caused by Plaquenil.  He stated, upon a review of medical 
literature, that Plaquenil could cause a neuropathy, which may 
occur from several months to several years post-treatment.  He 
stated that the Veteran was diagnosed with an axonal 
demyelinating neuropathy based on EMG findings.  He stated that 
possible causes would include the Veteran's underlying rheumatoid 
arthritis, his monoclonal gammopathy (IgG), B12 deficiency, 
vaccinations (which was noted to be rare), or it could be 
idiopathic in nature. 

The Board requested that the VHA physician provide a supplemental 
opinion to clarify his response to the second and third questions 
provided above.  

In a February 2010 addendum from the VHA physician, he 
reiterated, in response to the first question, that the treatment 
of the Veteran's rheumatoid arthritis with Plaquenil was 
appropriate as was the dosages.  He added that these regimens 
fell within the standard of care for rheumatoid arthritis at that 
time.  

In his response to the second question, the VHA physician stated 
that it was very unlikely that the Veteran's neuropathy was 
caused by Plaquenil in so short a time after beginning the 
medication.  He reasoned that Plaquenil could cause a neuropathy 
which may take several months to several years to develop, as 
described in an attached article.  The VHA physician again noted 
that the Veteran was diagnosed with an axonal demyelinating 
neuropathy based EMG findings, and that possible causes of his 
CIDP would include his underlying rheumatic arthritis, his 
monoclonal gammopathy (IgG), B12 deficiency, vaccinations, and 
idiopathic causes.  

The attached journal article referenced by the VHA physician 
states:

Neuromyotoxicity secondary to HCQ [hydroxychloroquine] 
is uncommon.  Most cases have been described in 
elderly, white women treated for rheumatoid arthritis 
with HCQ for 6 months to 10 years.  It presents with 
proximal muscle weakness and normal CPK levels.  
Dosage exceeding the recommend amount and renal 
dysfunction may contribute to toxicity.  Partial to 
complete recovery has been reported on cessation of 
HCQ.  Siddiqui, Anita K., et al.  Hydroxychloroquine-
Induced Toxic Myopathy Causing Respiratory Failure, 
131 CHEST 588-590 (2007).  

In his response to the third question, the VHA physician stated 
that he did not believe that the Veteran's CIDP was related to 
Plaquenil, so it was less likely that it was incurred at the time 
he was taking Plaquenil in 1999.  The VHA physician noted that he 
found an isolated low B12 level but could not validate how long 
this existed based on the available medical records.  He stated 
that the Veteran's symptoms may be attributed to the low B12.  He 
also indicate that the course of treatment that the Veteran 
received for rheumatoid arthritis was not in any manner related 
to the development of CIDP or other neurologic deficits.  

The VHA physician stated in conclusion that it was very unlikely 
that the Veteran's medical problems were caused by Plaquenil, 
again referencing the attached article.  He stated that just the 
fact that there are multiple side effects from a drug does not 
make it more likely than not that a patient will develop any of 
these problems.  He stated that in 15 years of practice, he had 
never seen a neuropathy secondary to Plaquenil develop in such a 
short time frame.  He stated that if one develops a neuromuscular 
toxicity from Plaquenil, which was quite uncommon, symptoms 
usually abated when the drug was discontinued.  The VHA physician 
noted that the gold standard to diagnose a Plaquenil-related 
myopathy was via a muscle biopsy. 

According to the United States Court of Appeals for Veterans 
Claims (Court), "the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the VHA opinion provides the most probative evidence with respect 
to whether the Veteran has had an additional disability as a 
result of VA medical treatment.  The examiner is a qualified 
expert in rheumatology.  He reviewed the medical evidence in the 
claims file.  The medical evidence reviewed and discussed by the 
examiner was factually accurate.  Based on all the evidence and 
on his expertise, the examiner provided a fully articulated 
opinion, finding that the course of treatment that the Veteran 
received for rheumatoid arthritis was not in any manner related 
to the development of CIDP or other neurologic deficits.  His 
conclusion was based on his review and discussion of the medical 
evidence as provided by the record, and by medical research as 
applied to the Veteran's particular case.  Therefore, the Board 
finds that the VHA opinion is sufficient in this case, and is 
probative.  

As the Board discussed above, the Veteran's representative 
requested a remand for a muscle biopsy to determine if the 
Veteran has a Plaquenil-related myopathy; he noted the VHA 
physician identified the gold standard for diagnosing a 
Plaquenil-related myopathy as a muscle biopsy.  The Board finds, 
however, that the February 2010 VHA opinion, which shows that it 
is very unlikely that the Veteran's claimed CIDP was caused by 
Plaquenil, is sufficient in this case, and the VHA physician has 
provided a sufficient statement of reasons and bases for his 
opinion, supported my medical evidence of record.  

In that regard, the VHA physician found that the Veteran's 
current presentation was not due to the Veteran's treatment with 
Plaquenil based on the short time frame in which he developed 
neuropathy in this case.  The VHA physician also stated that, in 
people who developed neuromuscular toxicity from Plaquenil, 
symptoms usually abated once the drug was discontinued.  Both 
these findings were supported by the VHA physician's medical 
research as well as his own expertise.  The VHA physician also 
identified several other possible etiological causes of the 
Veteran's CIDP of the lower extremities as shown by the record, 
to include his underlying rheumatic arthritis, his monoclonal 
gammopathy (IgG), B12 deficiency, vaccinations, and idiopathic 
causes.  The Board further notes that both the VHA physician and 
a January 2006 VA examiner found that there was no carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in administering 
Plaquenil to treat Veteran's rheumatoid arthritis.  The VHA 
physician stated that these regimens fell within the standard of 
care for rheumatoid arthritis at that time.  

In the present case, the most probative medical evidence shows 
that the Veteran's CIDP of the lower extremities was not likely 
due to VA medical treatment, nor was there carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on the part of the VA in administering 
Plaquenil for treatment of the Veteran's rheumatoid arthritis in 
1999.  Because the Board finds that the Veteran does not have 
additional disability caused by hospital care, medical or 
surgical treatment furnished to the Veteran, it is not necessary 
to determine if any complications were due to an event not 
reasonably foreseeable.  See 38 U.S.C.A. 
§ 1151.  

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. 
§ 7104(a).  Moreover, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
render an opinion as to the cause or etiology of any current 
disorder (i.e. the prescription of Plaquenil by a VA doctor in 
1999 was the etiologic cause of the CIDP, and that his 
development of CIDP was an unforeseen and uncontemplated 
consequence of his medical treatment at a VA medical facility) 
because he does not have the requisite medical expertise.  See, 
e.g., See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In light of the foregoing, the Board finds that compensation 
under 38 U.S.C. 1151 for CIDP of the lower extremities claimed as 
secondary to VA prescribed medication is not warranted.  The 
appeal is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise grant 
the Veteran's claim.


ORDER

Entitlement to compensation benefits pursuant to the provisions 
of 38 U.S.C.A 
§ 1151 for CIDP/loss of use of the lower extremities claimed as 
secondary to Department of Veterans Affairs prescribed medication 
is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


